DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (Pub. No. US 2017/0212709) in view of Gillingham (Pub. No. US 2013/0326090) and Siciliani et al. (Pub. No. US 2016/0093379).

Claim 1:
Oh discloses a system comprising:
a memory device [fig. 1; pars. 0047-0049 – memory system 110]; and 
a processing device, operatively coupled with the memory device [fig. 1; pars. 0047-0049 – host 102], to perform operations comprising:
determining to check a status of one or more memory dies of the memory device [figs. 1, 13, 14; pars. 0143, 0150 – The external device (host) determines to transfer a read status command. (“In step S1430, the external device 1305 transfers a status read command for reading the states of the memory unit 1320 resulted from the particular operation performed thereon.”)]; 
sending a multi-unit status command to the memory device, the multi-unit status command specifying a plurality of memory units associated with the one or more memory dies of the memory device [figs. 1, 13, 14; pars. 0143, 0150 – The host transfers a read status command specifying the entire memory device. (“In step S1430, the external device 1305 transfers a status read command for reading the states of the memory unit 1320 resulted from the particular operation performed thereon.”)]; and 
receiving a response to the multi-unit status command, the response comprising a multi-bit value comprising a plurality of bits, wherein at least one bit of the plurality of bits comprises a value formed from a logical combination of a plurality of values each representing the status of a corresponding parameter for each memory unit [fig. 16B; par. 0012, 0141, 146, 0163, 0165 – A response to the read status command is received, the response containing representative information and detailed information. Representative status information is a combination of common states for the memory unit (i.e. a logical combination). A single value of ‘1’ may represent the state of planes sharing the common state of ‘1’. (“The status information: may include representative status information representing common states for the memory unit as a whole and detailed status information representing the plurality of individualized states for the one or more memory regions.” … “According to diverse embodiments of the present invention, the status information may include representative status information representing common states of the planes PLANE0 to PLANE3 of the memory unit 1320, and detailed status information representing individual states of the planes PLANE0 to PLANE3 that are different from each other.” … “In this case, if the status information is defined to have a predetermined size (e.g., 1 byte) and each status has to be represented by one bit, it is impossible to represent all the 10 states with one status information because it comes to take 10 bits to represent the 10 statuses. However, according to the embodiments of the present invention, the status information may be formed to include only a representative status, and it is possible to represent a plurality of states (e.g., 10 states) with status information of a small size ( e.g., 1 byte or 8 bits).”)].
However, Oh does not specifically disclose:
the multi-unit status command comprising an indication of a plurality of memory units [Examiner believes the status read command of Oh to be self-indicating, however, in the interest of compact prosecution, a further reference is being provided.].
In the same field of endeavor, Siciliani et al. 
the multi-unit status command comprising an indication of a plurality of memory units [par. 0054 – “In one example, the memory controller can be further configured to address the individual memory units in the NAND memory using a multi die select (MDS), wherein each individual memory unit is addressable using a unique address that is generated based on a number of chip enables in the NAND memory and a number of memory units per chip enable.”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Oh to include multi die select, as taught by Siciliani et al., in order to allow specific locations to be targeted by the status read command, rather than the entire memory.

Claim 9:
Oh discloses a method comprising:
determining to check a status of one or more memory dies of the memory device [figs. 1, 13, 14; pars. 0143, 0150 – The external device (host) determines to transfer a read status command. (“In step S1430, the external device 1305 transfers a status read command for reading the states of the memory unit 1320 resulted from the particular operation performed thereon.”)]; 
sending a multi-unit status command to the memory device, the multi-unit status command specifying a plurality of memory units associated with the one or more memory dies of the memory device [figs. 1, 13, 14; pars. 0143, 0150 – The host transfers a read status command specifying the entire memory device. (“In step S1430, the external device 1305 transfers a status read command for reading the states of the memory unit 1320 resulted from the particular operation performed thereon.”)]; and 
receiving a response to the multi-unit status command, the response comprising a multi-bit value comprising a plurality of bits, wherein at least one bit of the plurality of bits comprises a value formed from a logical combination of a plurality of values each representing the status of a corresponding parameter for each memory unit [fig. 16B; par. 0012, 0141, 146, 0163, 0165 – A response to the read status command is received, the response containing representative information and detailed information. Representative status information is a combination of common states for the memory unit (i.e. a logical combination). A single value of ‘1’ may represent the state of planes sharing the common state of ‘1’. (“The status information: may include representative status information representing common states for the memory unit as a whole and detailed status information representing the plurality of individualized states for the one or more memory regions.” … “According to diverse embodiments of the present invention, the status information may include representative status information representing common states of the planes PLANE0 to PLANE3 of the memory unit 1320, and detailed status information representing individual states of the planes PLANE0 to PLANE3 that are different from each other.” … “In this case, if the status information is defined to have a predetermined size (e.g., 1 byte) and each status has to be represented by one bit, it is impossible to represent all the 10 states with one status information because it comes to take 10 bits to represent the 10 statuses. However, according to the embodiments of the present invention, the status information may be formed to include only a representative status, and it is possible to represent a plurality of states (e.g., 10 states) with status information of a small size ( e.g., 1 byte or 8 bits).”)].
However, Oh does not specifically disclose:
the multi-unit status coming comprising an indication of a plurality of memory units [Examiner believes the status read command of Oh to be self-indicating, however, in the interest of compact prosecution, a further reference is being provided.].
In the same field of endeavor, Siciliani et al. 
the multi-unit status coming comprising an indication of a plurality of memory units [par. 0054 – “In one example, the memory controller can be further configured to address the individual memory units in the NAND memory using a multi die select (MDS), wherein each individual memory unit is addressable using a unique address that is generated based on a number of chip enables in the NAND memory and a number of memory units per chip enable.”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Oh and Gillingham to include multi die select, as taught by Siciliani et al., in order to allow specific locations to be targeted by the status read command, rather than the entire memory.

Claim 2 (as applied to claim 1 above):
Siciliani et al. disclose:
wherein the one or more memory dies are associated with a communication channel coupled to the memory device, wherein the plurality of memory units are indicated in the multi-unit status command according to a multi-die select addressing scheme [fig. 8; par. 0054 – “In one example, the memory controller can be further configured to address the individual memory units in the NAND memory using a multi die select (MDS), wherein each individual memory unit is addressable using a unique address that is generated based on a number of chip enables in the NAND memory and a number of memory units per chip enable.”], and
wherein the plurality of memory units comprises a plurality of logical unit numbers (LUNs) [par. 0027 – “The memory units in the NAND memory can also be referred to as dies or logical unit number (LUNs). The terms "dies" and "LUNs" can be used interchangeably herein.”].

Claims 3 and 11 (as applied to claims 1 and 9 above, respectively):
Oh discloses:
wherein each bit of the multi-bit value represents the status of a first parameter for a corresponding one of the plurality of memory units, and wherein each bit is associated with the corresponding one of the plurality of memory units [fig. 16B; par. 0012, 0146, 0163 – The status information may include a ready/busy status. (“representative status information 1640 may include write protection representative status information WP 1641 for a write protection status, ready/busy representative status information RIB 1642 for a ready/busy status, write representative status information W 1643 for a write operation result status, and cache write representative status information CW 1644 for a cache write operation result status.”)], and
wherein each bit is associated based on a multi-die select (MDS) addressing scheme [Siciliani et al. - par. 0031 – “In one configuration, the individual memory units can be addressed in the NAND memory using a multi die select (MDS), wherein each individual memory unit (e.g., each LUN) is addressable using a unique address that is generated based on a number of chip enables in the NAND memory and a number of memory units per chip enable.”].

Claims 4 and 12 (as applied to claims 3 and 11 above, respectively):
Oh discloses:
wherein the status of the first parameter comprises an indication of whether an input/output (I/O) status is in a ready state or a busy state [fig. 16B; par. 0012, 0146, 0163 – The status information may include a ready/busy status. (“representative status information 1640 may include write protection representative status information WP 1641 for a write protection status, ready/busy representative status information RIB 1642 for a ready/busy status, write representative status information W 1643 for a write operation result status, and cache write representative status information CW 1644 for a cache write operation result status.”)].

Claims 5 and 13 (as applied to claims 4 and 12 above, respectively):
Oh discloses wherein the processing device to perform further operations comprising:
determining that the status of the first parameter corresponding to a first memory unit indicates that the I/O status is in the ready state [fig. 16B; par. 0012, 0146, 0163 – The status information may include a ready/busy status. It may be determined that the device is in the ready state. (“representative status information 1640 may include write protection representative status information WP 1641 for a write protection status, ready/busy representative status information RIB 1642 for a ready/busy status, write representative status information W 1643 for a write operation result status, and cache write representative status information CW 1644 for a cache write operation result status.”)]; and 
sending an I/O command to the first memory unit [par. 0056, 0065 – The host may perform read, write, and/or erase operations on the memory device. (“The controller 130 may control the overall operation of the memory device 150, such as, read, write, program and/or erase operations. Generally, the controller 130 may control the memory device 150 in response to a request from the host 102. For example, the controller 130 may provide data read from the memory device 150, to the host 102, in response to a read request from the host 102. Or, also as an example, the controller may store data provided from the host 102 into the memory device 150 in response to a write request”)].

Claim 6 (as applied to claim 1 above):
Oh discloses:
wherein a first memory die of the one or more memory dies comprises a plurality of planes, and wherein each of the plurality of memory units comprises one of the plurality of planes [par. 0141 – Oh discloses that the memory device may include a plurality of dies but not necessarily a plurality of LUNs. (“According to the embodiment of FIG. 12, the memory device 1200 may include a plurality of memory chips CHIP1 to CHIPk. Each memory chip may include a plurality of dies, and each die may include a plurality of planes.”)].

Claim 7 (as applied to claim 6 above):
Oh discloses:
wherein the multi-bit value represents the status of a first parameter for each of the plurality of planes [fig. 16B; par. 0012, 0146, 0163 – The status information contains status information for the planes. (“According to diverse embodiments of the present invention, the status information may include representative status information representing common states of the planes PLANE0 to PLANE3 of the memory unit 1320, and detailed status information representing individual states of the planes PLANE0 to PLANE3 that are different from each other.” … “representative status information 1640 may include write protection representative status information WP 1641 for a write protection status, ready/busy representative status information RIB 1642 for a ready/busy status, write representative status information W 1643 for a write operation result status, and cache write representative status information CW 1644 for a cache write operation result status.”)].

Claim 10 (as applied to claim 9 above):
Siciliani et al. disclose:
wherein the one or more memory dies are associated with a communication channel coupled to the memory device, wherein the plurality of memory units are indicated in the multi-unit status command according to a multi-die select addressing scheme [fig. 8; par. 0054 – “In one example, the memory controller can be further configured to address the individual memory units in the NAND memory using a multi die select (MDS), wherein each individual memory unit is addressable using a unique address that is generated based on a number of chip enables in the NAND memory and a number of memory units per chip enable.”], and
wherein the plurality of memory units comprises a plurality of logical unit numbers (LUNs) [par. 0027 – “The memory units in the NAND memory can also be referred to as dies or logical unit number (LUNs). The terms "dies" and "LUNs" can be used interchangeably herein.”].

Claim 14 (as applied to claim 9 above):
Oh discloses:
wherein a first memory die of the one or more memory dies comprises a plurality of planes, and wherein each of the plurality of memory units comprises one of the plurality of planes [par. 0141 – Oh discloses that the memory device may include a plurality of dies but not necessarily a plurality of LUNs. (“According to the embodiment of FIG. 12, the memory device 1200 may include a plurality of memory chips CHIP1 to CHIPk. Each memory chip may include a plurality of dies, and each die may include a plurality of planes.”)].

Claim 15 (as applied to claim 14 above):
Oh discloses:
wherein the multi-bit value represents the status of a first parameter for each of the plurality of planes [fig. 16B; par. 0012, 0146, 0163 – The status information contains status information for the planes. (“According to diverse embodiments of the present invention, the status information may include representative status information representing common states of the planes PLANE0 to PLANE3 of the memory unit 1320, and detailed status information representing individual states of the planes PLANE0 to PLANE3 that are different from each other.” … “representative status information 1640 may include write protection representative status information WP 1641 for a write protection status, ready/busy representative status information RIB 1642 for a ready/busy status, write representative status information W 1643 for a write operation result status, and cache write representative status information CW 1644 for a cache write operation result status.”)].

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (Pub. No. US 2017/0212709) in view of Gillingham (Pub. No. US 2013/0326090), Siciliani et al. (Pub. No. US 2016/0093379), and Singh et al. (Pub. No. US 2016/0110119).

Claim 17:
Oh discloses a non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations comprising:
sending a memory access command to a memory device, the memory access command indicating data stored on a first memory die of a plurality of memory dies of the memory device coupled to a communication channel [par. 0056, 0065 – The host may perform read, write, and/or erase operations on the memory device. (“The controller 130 may control the overall operation of the memory device 150, such as, read, write, program and/or erase operations. Generally, the controller 130 may control the memory device 150 in response to a request from the host 102. For example, the controller 130 may provide data read from the memory device 150, to the host 102, in response to a read request from the host 102. Or, also as an example, the controller may store data provided from the host 102 into the memory device 150 in response to a write request”)]; 
sending a multi-unit status command to the memory device, the multi-unit status command specifying a plurality of memory units associated with the plurality of memory dies of the memory device [figs. 1, 13, 14; pars. 0143, 0150 – The host transfers a read status command specifying the entire memory device. (“In step S1430, the external device 1305 transfers a status read command for reading the states of the memory unit 1320 resulted from the particular operation performed thereon.”)]; and
receiving a response to the multi-unit status command, the response comprising a multi-bit value representing a input/output (I/O) ready/busy state of each of the plurality of memory units, wherein at least one bit of the plurality of bits comprises a value formed from a logical combination of a plurality of values each representing the status of a corresponding parameter for each memory unit of the plurality of memory [fig. 16B; par. 0012, 0141, 146, 0163, 0165 – A response to the read status command is received, the response containing representative information and detailed information. Representative status information is a combination of common states for the memory unit (i.e. a logical combination). A single value of ‘1’ may represent the state of planes sharing the common state of ‘1’. (“The status information: may include representative status information representing common states for the memory unit as a whole and detailed status information representing the plurality of individualized states for the one or more memory regions.” … “According to diverse embodiments of the present invention, the status information may include representative status information representing common states of the planes PLANE0 to PLANE3 of the memory unit 1320, and detailed status information representing individual states of the planes PLANE0 to PLANE3 that are different from each other.” … “In this case, if the status information is defined to have a predetermined size (e.g., 1 byte) and each status has to be represented by one bit, it is impossible to represent all the 10 states with one status information because it comes to take 10 bits to represent the 10 statuses. However, according to the embodiments of the present invention, the status information may be formed to include only a representative status, and it is possible to represent a plurality of states (e.g., 10 states) with status information of a small size ( e.g., 1 byte or 8 bits).”)];
However, Oh does not specifically disclose:
wherein each of the plurality of bits represents an individual status of one or more parameters of a plurality of parameters [Oh disclose outputting a common status or individual states that differ from the common status.].
In the same field of endeavor, Gillingham discloses:
wherein each of the plurality of bits represents an individual status of one or more parameters of a plurality of parameters [par. 0063 – Status information is output as a number of bits, each representing an individual status. (“Each MCP 504 outputs its local status information in response to status requests in a format that allows the controller 502 to determine the RIB# status of all of the dies 506 in the system. One example format is shown in the table below, for a 16-die MCP 504 having four internal data interfaces. The first 16 bits RIB#[n] each represent the logic level of the RIB# signal from the nth die in the MCP 504, the next four bits DQBn each represent the current state of the nth internal data interface (1 =busy, O=inactive ). The final bit is a command packet error (CPE) bit (l=error, O=no error), and the remaining bits may be used for other purposes or ignored by the controller 502.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Oh to include outputting individual status information, as taught by Gillingham, in order to simplify status reporting by not having to check for common states.

Oh and Gillingham disclose all the limitations above but do not specifically disclose:
the multi-unit status coming comprising an indication of a plurality of memory units [Examiner believes the status read command of Oh to be self-indicating, however, in the interest of compact prosecution, a further reference is being provided.].
In the same field of endeavor, Siciliani et al. 
the multi-unit status coming comprising an indication of a plurality of memory units [par. 0054 – “In one example, the memory controller can be further configured to address the individual memory units in the NAND memory using a multi die select (MDS), wherein each individual memory unit is addressable using a unique address that is generated based on a number of chip enables in the NAND memory and a number of memory units per chip enable.”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Oh and Gillingham to include multi die select, as taught by Siciliani et al., in order to allow specific locations to be targeted by the status read command, rather than the entire memory.

Oh, Gillingham, and Siciliani et al. disclose all the limitations above but do not specifically disclose:
in response to determining that the multi-bit value indicates that a first memory unit corresponding to the first memory die has a ready state, sending a second command to the memory device, the second command pertaining to the data from the first memory die.
In the same field of endeavor, Singh et al. disclose:
in response to determining that the multi-bit value indicates that a first memory unit corresponding to the first memory die has a ready state, sending a second command to the memory device, the second command pertaining to the data from the first memory die [fig. 5; pars. 0034-0037 – The next operation may be sent when the device is available. (“As indicated by steps 506 and 508, according to this status polling command, the IFC D MA 419 will cause the NAND PCM 415 to repeatedly transmit Read Status Enhanced commands to the NAND flash memory device 432 until the response from the NAND flash memory device 432 indicates that LUN0 is available. Note that steps 506 and 508 do not directly involve the CPU 402 in real time in any way. When LUN0 is finally available, processing continues to step 510.” … “In step 514, the IFC DMA 419 triggers the NAND PCM 415 to implement the data-write program operation by copying Data A from the SRAM buffer 413 into LUN0 of the NAND flash memory device 432.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Oh, Gillingham, and Siciliani et al. to include the teachings of Singh et al. in order to avoid failures by determining that the device is available prior to requesting an operation be performed.

Claim 18 (as applied to claim 17 above):
Siciliani et al. disclose:
wherein the plurality of memory units are indicated in the multi-unit status command according to a multi-die select addressing scheme [fig. 8; par. 0054 – “In one example, the memory controller can be further configured to address the individual memory units in the NAND memory using a multi die select (MDS), wherein each individual memory unit is addressable using a unique address that is generated based on a number of chip enables in the NAND memory and a number of memory units per chip enable.”], and
wherein the plurality of memory units comprises a plurality of logical unit numbers (LUNs) [par. 0027 – “The memory units in the NAND memory can also be referred to as dies or logical unit number (LUNs). The terms "dies" and "LUNs" can be used interchangeably herein.”].

Claim 19 (as applied to claim 17 above):
Oh discloses:
wherein each bit of the multi-bit value represents the status of a parameter for a corresponding one of the plurality of memory units [fig. 16B; par. 0012, 0146, 0163 – The status information may include a ready/busy status. (“representative status information 1640 may include write protection representative status information WP 1641 for a write protection status, ready/busy representative status information RIB 1642 for a ready/busy status, write representative status information W 1643 for a write operation result status, and cache write representative status information CW 1644 for a cache write operation result status.”)].

Claim 20 (as applied to claim 17 above):
Siciliani et al. disclose:
wherein each bit is associated based on a multi-die select (MDS) addressing scheme [par. 0031 – “In one configuration, the individual memory units can be addressed in the NAND memory using a multi die select (MDS), wherein each individual memory unit (e.g., each LUN) is addressable using a unique address that is generated based on a number of chip enables in the NAND memory and a number of memory units per chip enable.”].

Response to Arguments
Applicant's arguments filed July 28, 2022 have been fully considered but they are not persuasive. 

Applicant’s arguments with respect to the amended subject matter have been addressed above. More specifically, Examiner maintains that the representative status information is a logical combination of a plurality of values as planes sharing a common status may have their status represented by a single representative status.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172. The examiner can normally be reached Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARRY T. MACKALL
Primary Examiner
Art Unit 2131



27 August 2022
/LARRY T MACKALL/Primary Examiner, Art Unit 2139